Citation Nr: 1704859	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right knee chronic tendonitis rated as 30 percent disabling prior to December 10, 2013, and 40 percent disabling, thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel






INTRODUCTION

The Veteran had active military service from April 1983 to February 1987 and March 1988 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied an increased rating higher than 10 percent for right knee chronic tendonitis.  In April 2014, the RO granted an increased rating of 40 percent for chronic right knee tendonitis, effective December 10, 2013.  The RO granted an increased rating of 30 percent for chronic right knee tendonitis, effective February 29, 2012, in an August 2016 rating decision.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran participated in an informal hearing conference with a Decision Review Officer (DRO) at the RO in February 2008.

This case has been remanded multiple times by the Board, most recently in April 2016.  Unfortunately, for the reasons described below, the case is still not ready for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to a higher rating for chronic tendonitis of the right knee must be remanded for further development before a decision may be made on the merits.

The Board has remanded this case several times so that a medical opinion could be provided to determine whether a small meniscal tear has been aggravated by the chronic right knee tendonitis.  In the last remand, the Board summarized that in November 2013, the Board remand directed the AOJ to provide the Veteran with a VA examination. The AOJ specifically indicated that the VA examiner must provide an opinion as to whether a small meniscal tear in the Veteran's right knee has been aggravated by disability present in the right knee, as discussed in an April 2007 orthopedic note. On remand, the VA examiner stated that such an opinion was beyond the scope of her practice as a family physician and, therefore, she could not offer an opinion on the matter. In the July 2014 remand, the Board noted that the examiner's statement was not responsive to the Board's November 2013 remand directives and, therefore, an addendum VA opinion would have to be obtained. However, the August 2014 VA leg and knee conditions examiner did not provide the requested opinion. 

After the case was remanded in April 2016, a medical opinion was provided in June 2016.  However, the examiner did not address the question at hand; instead, the examiner determined that the small meniscal tear was not the result of aggravation of a pre-existing patella alta disability.  The examiner did not answer the question as to whether the small meniscal tear in the right knee is aggravated by service-connected disability present in the right knee prior to the more recent injury of right knee.  This is relevant to the issue at hand because it could potentially result in a higher rating for the Veteran's right knee disability, which is presently rated based only on limitation of motion.  As such, VA has not yet substantially complied with the Board remand directives. Therefore, the Board must remand the matter so that the opinion may be obtained. See Stegall, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements to obtain any updated treatment records pertaining to the right knee.

2.  Thereafter, the AOJ should refer the claims file and a copy of this Remand to the VA clinician who provided the June 30, 2016 medical opinion, or, if unavailable, another VA clinician qualified to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the small meniscal tear in the right knee shown in a May 2007 MRI is aggravated by disability present in the right knee prior to the more recent injury of right knee, as briefly discussed in an April 2007 VA orthopedic clinic note.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

The examiner should note that an opinion that a disorder "is not caused by or a result of" another disorder does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

3.  After completion of the above, the AOJ should review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a higher rating may be granted. If any benefit sought remains denied, furnish the Veteran and his representative with an additional supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




